DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 and 4-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
	In regard to claims 1 and 4-11, the prior art does not disclose a control system with the combination of limitations specified in the claimed invention, specifically the limitations of:
a server configured to store data configured to be used by the plurality of user terminals to perform the command, wherein the wireless signal includes link information for downloading the data from the server, wherein each of the plurality of user terminals is configured to download the data from the server, by using the link information included in the wireless signal transmitted from the transmitter, wherein the wireless signal includes a ready signal and a start signal, wherein the ready signal includes the link information, wherein the transmitter is configured to transmit the ready signal at a first time, and, after a predetermined time period, transmit the start signal at a second time, which is a time when the command is configured to be performed, and wherein each of the plurality of user terminals is configured to start downloading of the data from the server in response to a receipt of the ready signal transmitted from the respective receiver, and perform the command by using the downloaded data in response to a receipt of the start signal transmitted from the respective receiver, as stated in claim 1.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEVELL V SELBY whose telephone number is (571)272-7369.  The examiner can normally be reached on Monday-Thursday 6 AM - 3:30 PM; Friday 6-10 AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


/GEVELL V SELBY/Primary Examiner, Art Unit 2697                                                                                                                                                                                                        



gvs